Citation Nr: 1241892	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel







INTRODUCTION

The Veteran served on active duty from June 1982 to June 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied entitlement to SMC at the housebound rate.

The Veteran previously had appeals pending for higher disability ratings for five service-connected disabilities. In the December 2009 rating decision, the RO granted higher ratings for three of those disabilities, and granted a total disability rating based on individual unemployability (TDIU). In March 2010, the Veteran stated, through his representative, that he does not wish to pursue any further any of the issues of higher disability ratings for the five disabilities. Thus, there are no further issues pending regarding the ratings for those disabilities.

The issue currently on appeal, entitlement to SMC at the housebound rate, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Under certain specified circumstances, VA pays SMC to a Veteran with service-connected disabilities. See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2012). VA pays a Veteran SMC at VA's rate for a housebound veteran if the veteran has a single service-connected disability rated as 100 percent disabling, and has additional service-connected disabilities independently ratable at 60 percent, or is permanently housebound by reason of service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The United States Court of Appeals for Veterans Claims (Court) ruled that, for purposes of determining entitlement to SMC under 38 U.S.C.A. § 1114(s), a TDIU rating may be counted as the total or 100 percent rated disability if the TDIU entitlement was solely predicated upon a single disability. Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The Veteran contends that his circumstances meet the criteria for SMC under 38 U.S.C.A. § 1114 (s). He asserts that his TDIU is warranted by his depressive disorder with anxiety, by itself, and that his additional service-connected disabilities are independently ratable at 60 percent. He does not contend that he is permanently housebound.

The Veteran has a TDIU rating, which the RO granted effective May 3, 2008. His disabilities for which service connection is established are as follows: depressive disorder with anxiety, rated at 70 percent; a low back disability rated at 40 percent; migraine headaches rated at 30 percent, musculoskeletal disability of the right wrist, rated at 10 percent; neurological disability of the right wrist, rated at 10 percent; and a right shoulder disability rated at 0 percent. The ratings for the Veteran's service-connected disabilities other than the mental disorders, if combined as VA combines ratings under 38 C.F.R. § 4.25, would combine to 66 percent. The Veteran's claim for SMC under 38 U.S.C.A. § 1114(s) therefore depends on whether his depressive disorder with anxiety, by itself, warrants a TDIU.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). The relevant question therefore is whether the Veteran's depressive disorder with anxiety makes him unable to secure or follow a substantially gainful occupation.

The claims file contains statements from the Veteran, mental health treatment records, and the reports of VA mental disorders examinations in 2005, 2008, and, most recently, in January 2009. The record includes information about the extent and effects of the Veteran's mental disorder. The assembled evidence, however, does not directly or adequately indicate to what extent the Veteran's mental disorders alone impair his potential for occupational functioning. The Board therefore will remand the issue for a new VA mental disorders examination, with review of the claims file, and an opinion as to the likelihood that the Veteran's mental disability, by itself, would make him unable to secure or follow a substantially gainful occupation.

While the further delay of this case is regrettable, due process considerations require such action. Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders examination, performed by a psychologist or psychiatrist, to address the likely effects of the Veteran's service-connected mental disorders on his capacity to hold substantial employment. 

The examiner is requested to review the entire claims file, to include any pertinent records contained in the Virtual VA eFolder, in conjunction with the examination.  After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's mental disorders (described as depressive disorder with anxiety) alone, without regard to his physical disorders, would make him unable to secure or follow a substantially gainful occupation.

The examiner should explain the reasoning leading to his or her opinion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After completion of the above, review the expanded record and determine if the claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the claim. The Veteran has the right to submit additional evidence and argument on the claim. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


